DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plante (US 7624705).
In regards to claim 1, Plante teaches an accommodating body (fig. 1, element 10) having an accommodating space; a cover (fig. 1, element 122) pivotally connected to the accommodating body and to close or open the accommodating space (fig. 1, elements 252 and 282); a pivoting assembly connected to the accommodating body and the cover and for pivotally connecting the cover on the accommodating body (fig. 1, elements 252, 282, and 200); and a counterweight (fig. 8, element 80) separately connected to the accommodating body (fig. 7, element 16) and comprising: a swinging end (fig. 2A-2D) having a curved surface and disposed on one end of the counterweight; and a positioning end (fig. 1, element 12) disposed on the other end of the counterweight; wherein when the swinging 
In regards to claim 4, Plante teaches a shaft element (fig. 11, element 210) connected to the accommodating body and the cover; and a pivoting element (fig. 11, element 206) connected to the shaft element (fig. 11, element 210) and driving the cover to pivot.
In regards to claim 5, Plante teaches a releasing hole (fig. 2, element 272) opened on the accommodating body or the cover (fig. 2, element 18).
In regards to claim 6, Plante teaches a rail (fig. 12, element 200) is disposed on an outer surface of the accommodating body, a sliding element (fig. 12, element 216) is disposed on an inner surface of the cover, and the sliding element is slidably connected in the rail (is slidably through fig. 12, element 224).
In regards to claim 7, Plante teaches an accommodating body (fig. 1, element 10) having an accommodating space; a cover (fig. 1, element 122) detachably connected to the accommodating body to close or open the accommodating space (fig. 1, elements 252 and 282); and a counterweight (fig. 8, element 80) connected to the cover; wherein when the cover closes the accommodating space, the pet feeding device is in a rolling state (when fig. 1, element 10 is turned upside down, the apparatus would be in a rolling state), and when the cover opens the accommodating space and the cover is assembled on one end of the accommodating body after being separated, the pet feeding device is in a positioning state (shown in fig. 1).
In regards to claim 8, Plante teaches the counterweight (fig. 8, element 80) is connected to one end of the first combination element or one end of the second combination element (fig. 8, element 84).
In regards to claim 9, Plante teaches the counterweight (fig. 8, element 80) is connected to one end of the first combination element or one end of the second combination element (fig. 8, element 84).
In regards to claim 12, Plante teaches a releasing hole (fig. 2, element 272) opened on the accommodating body or the cover (fig. 2, element 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plante in view of Kaftan (US 3751750).
In regards to claim 2, Plante fails to teach a magnet assembly; and a suction cup disposed on the positioning end and linked with the magnet assembly; wherein the magnet assembly is forced to drive the suction cup being in an attaching state or an non-attaching state.
Kaftan teaches a magnet assembly (fig. 1, element 20); and a suction cup (fig. 1, element 55) disposed on the positioning end and linked with the magnet assembly; wherein the magnet assembly is forced to drive the suction cup being in an attaching state or an non-attaching state (abstract).

In regards to claim 10, Plante fails to teach the counterweight comprises: a magnet assembly (fig. 1, element 20); and a suction cup (fig. 1, element 55) exposed to the counterweight (fig. 1, element 27) and linked with the magnet assembly; wherein the magnet assembly is forced to drive the suction cup being in an attaching state or an non-attaching state (abstract).
Claim 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plante in view of Peifer (US 948794).
In regards to claim 3, Plante fails to teach the accommodating body, the cover and the counterweight have the same radius of curvature, and the accommodating body, the cover and the counterweight are spherical after being completely combined. 
Peifer teaches the accommodating body (fig. 1, element 5), the cover (fig. 1, element 8) and the counterweight (fig. 1, element 8a) have the same radius of curvature, and the accommodating body, the cover and the counterweight are spherical after being completely combined (shown in fig. 1).
It would have been prima facie obvious before the effective filing date of the claimed invention to have modified Plante to incorporate the teachings of Peifer to include the body, cover, and counterweight to have the same radius of curvature. Doing so would allow the entire apparatus to act as a perfect sphere, thus making the ball fully roll when in a rolling state. This would ensure fully that the apparatus is both a feeder and a toy.
In regards to claim 11, Plante fails to teach the accommodating body, the cover and the counterweight have the same radius of curvature, and the accommodating body, the cover and the counterweight are spherical after being completely combined.
Peifer teaches the accommodating body (fig. 1, element 5), the cover (fig. 1, element 8) and the counterweight (fig. 1, element 8a) have the same radius of curvature, and the accommodating body, the cover and the counterweight are spherical after being completely combined (shown in fig. 1).
It would have been prima facie obvious before the effective filing date of the claimed invention to have modified Plante to incorporate the teachings of Peifer to include the body, cover, and counterweight to have the same radius of curvature. Doing so would allow the entire apparatus to act as a perfect sphere, thus making the ball fully roll when in a rolling state. This would ensure fully that the apparatus is both a feeder and a toy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record shows a variety of animal feeders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L SENECZKO whose telephone number is (571)272-5353. The examiner can normally be reached M-F 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS LEO SENECZKO/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644